                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

    GINO PHARMS,                           )
                                           )
                  Plaintiff,               )
                                           )
    v.                                     )                CV619-061
                                           )
    CONTINENTAL SERVICE GROUP,             )
    INC.,                                  )
                                           )
                  Defendant.               )

                                      ORDER

         The Court directed the parties to submit, following their Rule 26(f)

conference, a report “conform[ing] to the language and format of the Form

Rule 26(f) Report for use in Judge Baker cases.” Doc. 3 at 2. The Joint

Preliminary Report and Scheduling Plan filed by the parties does not

meet this requirement.          Doc. 10.       The parties are DIRECTED to

resubmit their Report using the proper form and providing all requested

information within seven days of this Order. A copy of Judge Baker’s

mandated        form     can     be    located      on    the     Court’s     website

www.gasd.uscourts.gov under “Forms.”1


1 The Form Rule 26(f) Report has been updated as of November 20, 2018. The parties
must use this updated Form when filing their Report. Additionally, the updated form
is a fillable Word document; when using this fillable Word document, the parties are
reminded to follow the Court’s procedures for electronic filings, detailed in Section VI
of the Rule 26 Instruction Order. Specifically, counsel shall not print and then scan
      SO ORDERED, this 6th day of November, 2019.


                                          __________________________
                                          _______________________________
                                          CHR      P ER L. RAY
                                           HRISTOPHER
                                           HRISTO
                                                T PH
                                          UNITED STATES MAGISTRATE JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA




the Rule 26(f) Report before filing but instead directly convert the completed report
into a text-searchable PDF for filing.
